EXHIBIT 99.01 S & A SUPPLY, INC. FINANCIAL STATEMENTS DECEMBER 31, 2006 TABLE OF CONTENTS Page Independent Auditor's Report 2 Balance Sheet 3 Statement of Income 4 Statement of Retained Earnings 5 Statement of Cash Flows 6 Notes to Financial Statements 7-14 JAMES E. DONOVAN, JR., C.P.A. DAVID W. APPLE, C.P.A. APPLE & ALBANO, P.C. CERTIFIED PUBLIC ACCOUNTANTS 373 SOUTH STREET PITTSFIELD, MASS 01201 (413) 443-4438 FAX (413) 447-9006 SOUTH BERKSHIRE OFFICE: P.O. BOX 127- GT. BARRINGTON. MASS. 01230 (413) 528-1210 INDEPENDENT AUDITOR'S REPORT To the Shareholders and Directors S
